Title: To George Washington from Brigadier General Jedediah Huntington, 25 June 1780
From: Huntington, Jedediah
To: Washington, George



Bush’s at the Mouth of the Paramus Road nearsuffrans half after 2 oClock [25] June 1780]
Dr Sir,

I wrote Your Excellency an hour & half ago since have recd Yours by Lt Keeler from Pequananck June 25—have ordered the Baggage between sidmans & Slots—& the Troops to take post at the Bridge about half way between suffrans & Slots—shall remain here for the present for sake of more conveniently hearing & communicating Intelligence—have desired Major Stagg to inform me of everything material. I am with the Greatest Respect, Yr Excellencys Most Obedt

J. Huntington

